Citation Nr: 0601804	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  98-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's application to 
reopen a previously denied claim for service connection for a 
seizure disorder.  By an August 1998 decision, the Board 
found that new and material evidence had been submitted, but 
that additional development was necessary with regard to the 
underlying service connection claim, and the claim was 
remanded.  In March 2001, the Board again remanded the claim 
for additional development.  After such additional 
development was completed, the Board denied the veteran's 
claim in March 2003.  Following the March 2003 denial, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims ("Court").  In light of VA General 
Counsel's Opinion VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. 
Reg. 25178 (2004),  the Court vacated the Board's decision 
and remanded the claim to the Board, directing the Board to 
reconsider the veteran's claim pursuant to the mandates of 
VAOPGCPREC 3-2003.  The Board denied the claim in January 
2004, following which the veteran appealed to the Court.  The 
Court again vacated the Board decision in June 2004, and 
remanded the claim to the Board for additional consideration 
of the aforementioned General Counsel Opinion, as well as for 
application of the presumption of soundness pursuant to 
38 U.S.C.A. § 1111 (West 2002), as guided by Wagner v. 
Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004).  In August 2004, 
the Board again remanded the claim for additional 
development.  

The case is once again before the Board for appellate review.  
However, the Board finds that additional development must be 
completed prior to further disposition of the claim.

The Board notes that in August and October 2005 
communications, the veteran appears to have raised new claims 
of entitlement to service connection for schizophrenia and 
migraine headaches, respectively.  The Board refers these 
issues to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears additional VA records are outstanding.  In an 
October 2005 letter to the RO, the veteran stated that he had 
received treatment from the VA facilities in Muscle Shoals 
and Tuscaloosa, Alabama, from approximately 1993 to the 
present.  The veteran also stated that he had recently 
received treatment from the mental health clinic in 
Birmingham, Alabama.  It does not appear that records dating 
from 1993 have yet been requested from either the Muscle 
Shoals or Tuscaloosa VA facilities.  Additionally, recent 
treatment records from the Birmingham mental health clinic 
have not been associated with the file.  VA treatment records 
should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the veteran's medical 
records from the VA facilities in 
Muscle Shoals and Tuscaloosa, Alabama, 
and from the mental health clinic in 
Birmingham, Alabama, from 1993 to the 
present.  If these records are no 
longer on file at the above-listed 
facilities, a request should be made 
for the same from the appropriate 
storage facilities.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a seizure 
disorder.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

